[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RE: PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
The plaintiff's motion for summary judgment is denied for these reasons:
Summary judgment is inappropriate in this case; the plaintiff's motion does not comply with Connecticut Practice Book requirements. See Connecticut Practice Book Section 378-386.
Also, the plaintiff failed to comply with Connecticut Practice Book Section 352 which requires the filing of a motion for default for failure to appear prior to a default judgment being entered.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court CT Page 3613